Citation Nr: 0602242	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  05-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

A September 2003 VA examination diagnosed PTSD with mild 
symptoms and a global assessment functioning score (GAF) of 
68 was assigned.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  A September 2003 RO 
decision granted service connection for PTSD, and a 10 
percent evaluation was assigned.  In the veteran's notice of 
disagreement in March 2004 to the rating assigned, he claimed 
that manifestations of his service-connected PTSD had 
increased in severity and that he was receiving treatment at 
VA for PTSD.  The RO obtained a VA treatment record dated in 
March 2004, which reported a GAF of 55, thereby indicating an 
increase in severity of the veteran's PTSD symptoms.  Id.    

Moreover, in his substantive appeal received in February 
2005, the veteran reported that additional treatment records 
for his PTSD were available from the VA Medical Center.  
However, there is no evidence in the file that these records 
were ever requested, nor are they associated with the claims 
file.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims file, a 
remand is necessary to acquire such VA records, because VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO must contact the appropriate 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's PTSD.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

2.  The RO must make arrangements for the 
appellant to be afforded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO must review the 
claims file and ensure that the proper 
records have been obtained and that any 
VA examination report addresses all 
actions requested.  If it does not, it 
must be returned to the examiner for 
corrective action.
 
5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the veteran's 
claim of entitlement to an initial 
evaluation in excess of 10 percent for 
service-connected PTSD must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5) (2005).


 
 
 
 

